DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 24 Nov 2020.

Amendments Received
Amendments to the claims were received and entered on 24 Feb 2021.  The amendment did not change the text of any claim.

Status of the Claims
Canceled: 1–7, 13 and 20
Examined herein: 8–12 and 14–19

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8–12 and 14–19 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained verbatim from the previous Office action.
"Claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim 
Mathematical concepts recited in the claims include "converting … the patient training data to feature vector representations …", "applying feature selection techniques to the feature vector representations", "identifying … at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait …" and "generating and training … multiple personalized predictive models …".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving patient training data", "identifying … a set of global risk factors …", "identifying … a set of similar-patient global risks factors …", "receiving multiple different outputs from the multiple different personalized predictive model classifiers at an individual risk selection and ranking classifier" and "using the individual risk factor selection and ranking classifier … ranking, using the weighting factors, the risk factors …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 8 recites additional elements that are not abstract ideas: "a computer readable storage medium having program instructions embodied therewith" that implement the abstract idea using "at least one processor circuit".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claim 8–12 and 14 are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biomedical data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, claims 8–12 and 14, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention 

Claim 15 recites "a computer system" that comprises only three "modules" that implement an abstract idea.  Said "modules" are defined neither in the claims nor in the specification.  As this term is commonly used in the art, it may encompass embodiments of the invention which are purely software; such an interpretation is consistent with the disclosure in the specification that any functions of the invention can be implemented as computer instructions (0051).  Software, per se, is not statutory subject matter (see MPEP 2106 and the discussion of the boundaries of the statutory classes of invention in In re Nuijten, 500 F.3d 1346, 84 USPQ 2d 1495 (Fed. Cir. 2007)).  None of dependent claims 16–19 remedies this deficiency — they only describe further functions performed by the software modules — so they are likewise rejected.  Hence, claims 15–19 are rejected under 35 USC § 101 as being directed to subject matter that does not fall within one of the four statutory categories of inventions.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 24 Feb 2021, Applicant asserts that "the Examiner's analysis of why the pending claims recite numerous elements that constitute abstract ideas is in error for at least the following reasons" (p. 10).
The reasons merely contradict the examiner's findings, and insist that the examiner's explanations meet some arbitrary, unreasonably high burden of proof and/or detail of explanation for why the cited claim elements constitute abstract ideas.  For example, by the plain meaning of the claim terms when read in light of the specification, "identifying individual-level risk factors" is self-evidently an abstract process, akin to mental activity: "individual-level risk factors" are abstract information about biomedical phenomena, and "identification" is a mental process.  Likewise, classifiers such as "logistic 
Applicant further argues that "the Examiner's analysis of whether the claims define a practical application is in error because the Examiner overgeneralizes and oversimplifies the claimed invention" (p. 14) and that "the Examiner's analysis fails to properly recognize that the claimed invention is a specific implementation that addresses the specific technological problems in automatic computer-based risk-factor assessment technologies, and is therefore directed to providing a specific improvement in computer capabilities" (p. 14).
This argument is based on a substantial misrepresentation of the invention, and a misunderstanding of the concept of "an improvement to computer capabilities".  "In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool" (MPEP 2106.05(a) § I).  Though the instant claims describe the abstract idea in great detail, they provide virtually no instruction or limitation regarding how that abstract idea is actually implemented on the computer, save that it involves "a computer program product" and "a processor circuit".  This invocation of the computer does not satisfy any of the indicia of improvements to computer technologies: it does not describe any specific hardware required by the computer, any specific data structures, any specific computational operations, etc.  The claimed invention, therefore, cannot reasonably be characterized as an improvement to computer technology.  Instead, the claims merely invoke the computer as a tool to perform "risk-factor assessment", which is an abstract process.  Such claims are not eligible under § 101 because they do not amount to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8–12 and 14–19 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan, et al. (Knowledge-Based Systems 2002); Davis, et al. (Data Mining and Knowledge Discovery 2010); Liebman (US 2004/0243362); and Yang, et al. (Current Bioinformatics 2010).
This rejection is maintained verbatim from the previous Office action.

a.	"receiving patient training data … "
b.	"converting … the patient training data to feature vector representations …"
c.	"applying feature selection techniques to the feature vector representations"
d.	"identifying … a set of global risk factors …"
e.	"applying … a trainable similarity measurement technique configured to identify at least one member from the set of population data …"
f.	"identifying … a set of similar-patient global risks factors …"
g.	"generating and training … multiple personalized predictive models …"
h.	"receiving the multiple personalized predictive models …"
j.	"using the individual risk factor selection and ranking classifier of the at least one processor circuit, ranking, using the weighting factors, the risk factors …"
k.	"using the set of individual risk factors for the individual of interest to generate a personalized risk factor profile …"
Claim 15 is directed to a computer system that implements the same functions as the software of claim 8.
With respect to claims 8 and 15, Jourdan teaches a computerized method of identifying genetic and environmental risk factors for a disease, comprising
a.	receiving genetic and environmental data for a set of patients (p. 235, col. 2 – p. 236, col. 1; p. 241 § 6.2 describes a specific dataset)
b.	converting the patient data into a matrix, wherein each row vector in the matrix represents a patient (p. 237 § 3.1)
c.	selecting a subset of relevant features from the data matrix …

e.	clustering "group together pairs of individuals that share the same genetic particularities" (p. 239 § 4.2) from among the genetic features that passed the feature selection stage …
f.	… which implicitly identifies a subset of genetic particularities what are relevant to this disease
With respect to claims 8 and 15, Davis teaches a computerized method of predicting diseases for a patient, comprising (indices correspond to limitations as indexed above):
e.	using a classification algorithm, which has been trained on a training set, to identify a group of relevant training patients that have factors in common with a testing patient …
f.	… which implicitly identifies a subset of factors that are common in this disease group (p. 397 § 4.4)
g.	generating an ensemble of predictive models for the patient (p. 397 § 4.5)
h.	implementing those models as computer software (bot. of p. 390), which entails "receiving the [] models at a [] classifier of [] at least one processor circuit"; the models include factors that weight the relative importance of the risk factors (p. 396 § 4.3)
j.	ranking personalized disease likelihoods for the testing patient (top of p. 402)
k.	reporting the ranked disease likelihoods so that the patient can be treated appropriately (pp. 408–412 §§ 9.1 and 9.2)
With respect to claims 8 and 15, Liebman teaches a computerized method comprising
a.	"the present invention employs clinical observations of patients" (0033)
b.	"these data should be obtained in or converted into a form that will permit two observations to be compared in a numerical fashion" (0039)

d.	"the information can be used to determine lifestyle factors that are correlated with improved outcomes for a particular stratum (or set of strata) of the disease under study" (0016)
e.	"once the strata and stages are initially defined, the cluster analysis and adjustments can be repeated, so that a convergent, iterative process of stratification and staging takes place" (0033)
f.	—
g.	fitting a set of predictive models to the training data within each stratum (0070–0074)
h.	—
j,k.	based on the identified risk factors, the system can "recommend lifestyle changes to a cohort of patients in a particular stratum or strata" (0016); "stratification and staging data can then be used for the development of diagnostics, therapeutics, and lifestyle guidelines, and can be used to predict disease outcome and optimize therapy for a particular patient" (0060)
Jourdan teaches obtaining a set of biomedical observations for a set of patients, and applying feature selection techniques to that data to identify which observations are risk factors for a disease.  Jourdan teaches identifying clusters of patients having similar biomedical observations/risk factors.  Liebman teaches a similar process of using feature selection and clustering to identify strata of patients having similar biomedical observations and diseases.  Liebman further teaches that this stratification/clustering procedure can be repeated iteratively; i.e. once a strata of patients having similar observations and disease progression has been identified, the stratification can be applied to that strata to further refine the identification of risk factors and diseases.  Liebman and Davis teach 
In summary, Jourdan differs from the claimed invention by not teaching using the identified risk factors to provide personalized disease prediction; Liebman and Davis teach this feature.  Davis differs from the claimed invention by not teaching using feature selection to identify risk factors; Jourdan and Liebman teach this feature.  Liebman ties Jourdan and Davis together by teaching that disease clusters identified by similar biomedical observations/risk factors can be used to report personalized likelihood of diseases and the personalized risk factors for those diseases to a patient.
The only claim element that none of Jourdan, Davis and Liebman teaches is that the ensemble of classifiers are "multiple different … classifiers".  Davis teaches ensemble classification, but the classifiers are all collaborative filtering classifiers, differing only in the set of data on which they were trained (p. 394 § 4.1).  In contrast, the claims are directed to "multiple different personalized predictive model classifiers"; i.e. different types of classifiers (Specification ¶ 0021; claim 12).
Yang teaches that in addition to generating an ensemble of classifiers from different training sets (p. 2 § 2), "another direction for extending the ensemble idea is to gain the disagreement in sample classification by using different classification algorithms" (p. 11 § 4.1.3).
With respect to claims 9 and 16, Liebman teaches that "a second output of the disease modeling process is a set of model functions for each variable and for each stratum" (0065).  The model functions (0071–0074) include various coefficients that describe the describe the contribution of each variable to the disease; i.e. the relevance of that factor to the disease.

With respect to claims 11 and 18, Davis teaches that in the data, "each patient                         
                            i
                        
                     either has [] or does not have [] disease                         
                            j
                        
                    " (top of p. 396); i.e. for a given disease, each patient is identified as either "case" or "control".
With respect to claims 12 and 19, Liebman teaches that predictive model can be a logistic model (0072).  Yang teaches random forests (top of p. 2), logistic regression (p. 11 § 4.1.3), decision trees (p. 11 § 4.1.3), and Bayesian networks (top of p. 12).
With respect to claim 14, Davis teaches that the patient data includes diagnostic codes (p. 393 § 3), and Jourdan teaches that the patient data includes genetic information (p. 235 § 1).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the disease risk factor identification and clustering method of Jourdan with the personalized disease prediction method of Davis, because Liebman teaches that disease clusters identified by similar biomedical observations/risk factors can advantageously be used to report personalized likelihood of diseases and the personalized risk factors for those diseases to a patient.  Given the identified overlaps among these methods, and that all are directed to mining patient data to identify and/or use associations among risk factors and diseases, said practitioner would have readily predicted that the combination would successfully result in a method that identifies personalized risk factors and likelihoods of disease.
Finally, said practitioner would have been motivated to combine an ensemble of heterogeneous classifiers, as taught by Yang, with the method of Jourdan, Davis and Liebman, because Yang teaches 
The inventions are therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 24 Feb 2021, Applicant asserts that "in contrast to the pending claims, Yang uses a voting function to reach a consensus on the outputs from the different classification algorithms and passes a single classification result for downstream processing.  In the pending claims, the claimed personalized predictive model classifier is formed from multiple different personalized predictive model classifiers in order to allow the claims individual risk factors selection and ranking classifier to receive multiple different outputs from the multiple different personalized predictive mode classifiers, wherein the multiple different outputs comprise the set of similar-patient risk factors, along with multiple different weighting factors assigned to the risk factors by the multiple different personalized predictive model classifiers" (p. 18).
These arguments improperly evaluate the teachings of Yang in isolation, without considering the features that would result from having combined the teachings of Yang with the teachings of Jourdan, Davis and Liebman in the manner described by the examiner.  As described above, the combination of Jourdan, Davis and Liebman — and Davis specifically — teaches an ensemble of classifiers.  Each of these classifiers generates its own output of similar-patient risk factors, with corresponding weightings assigned to the risk factors.  The only way in which the combination of Jourdan, Davis and Liebman differs from the claimed invention is that the ensemble is homogeneous: the multiple classifiers are not "multiple different classifiers" such as "at least two of … a logistic regression, a decision tree, a random 
The arguments are therefore unpersuasive, so the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8–12 and 14–19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–5 and 7 of copending Application No. 14/744065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a computer-implemented method (as in '065) renders obvious a computer program product that implements the same method (as in the instant claims).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments - Double Patenting
In the reply filed 24 Feb 2021 (p. 8), Applicant did not present any substantial arguments against the double patenting rejection.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Soren Harward/Primary Examiner, Art Unit 1631